                        2:20-cv-02312-CSB-EIL # 7          Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

LELYNE   EDENS       AS SPECIAL )
ADMINISTRATOR OF THE ESTATE OF )
CALEB MICHAEL JOYNER, DECEASED )
                                )
          Plaintiff,            )
                                )
     v.                         )                 No. 19-cv-5346
                                )
OLIGHT USA, BATTERIES PLUS )                      Honorable Judge Charles R. Norgle, Sr.
HOLDING CORPORATION, & ASCENT )                   Magistrate Judge Honorable Sunil R. Harjani
BATTERY SUPPLY, LLC.,           )
                                )
          Defendants.           )

                                   NOTICE OF MOTION


        PLEASE TAKE NOTICE that on the 20th day of September 2019, at 9:00 a.m., I shall
appear before the Honorable Judge Charles R. Norgle, Sr., Courtroom 2341, or any Judge sitting in
his stead, in the courtroom usually occupied by him at 219 South Dearborn, Chicago, Illinois, and
shall then and there present Defendants’ Unopposed Motion for Extension of Time to Answer or
Otherwise Plead to Plaintiff’s Complaint.


                                            Respectfully submitted,

                                            JOHNSON & BELL, LTD.

                                            By: /s/Amber N. Lukowicz
                                            One of the Attorneys for Defendant

Glenn F. Fencl – Bar Number: 3126086
Amber N. Lukowicz – Bar Number: 6324266
JOHNSON & BELL, LTD.
33 W. Monroe St., Suite 2700
Chicago, Illinois 60603
(312) 372-0770
lefevourg@jbltd.com
fenclg@jbltd.com
lukowicza@jbltd.com




                                          Page 1 of 2
4815-8731-0502, v. 1
                          2:20-cv-02312-CSB-EIL # 7          Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I hereby certify that on September 16, 2019, I electronically filed the foregoing document

with the Clerk of the Court using the CM/ECF system which will send notification of such filing

to all attorneys of record.




                                              s/ Amber N. Lukowicz
                                              Amber N. Lukowicz; Bar Number: 6324266
                                              One of the attorneys for Defendants, Batteries Plus
                                              Holding Corporation and Ascent Battery Supply,
                                              LLC
                                              Johnson & Bell, Ltd.
                                              33 West Monroe Street, Suite 2700
                                              Chicago, IL 60603
                                              Telephone: (312) 372-0770
                                              Fax: (312) 372-2881
                                              E-mail: lukowicza@jbltd.com




                                            Page 2 of 2
4815-8731-0502, v. 1
